Citation Nr: 1550740	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-07 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for numular eczema and psoriasis.

2.  Entitlement to an initial compensable disability rating for punch biopsy to the left anterior quadriceps. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled to appear for a video-conference hearing before a Veterans Law Judge.  The Veteran withdrew his request for said hearing, and has not since asked for it to be rescheduled.  See Veteran's statement dated February 2015.  Accordingly, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a February 2015 statement, the Veteran expressed his desire to withdraw the claims of entitlement to initial increased disability ratings for numular eczema and psoriasis and punch biopsy to the left anterior quadriceps.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the claim of entitlement to an initial compensable disability rating for numular eczema and psoriasis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the claim of entitlement to an initial compensable disability rating for punch biopsy to the left anterior quadriceps have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  Id. 

Here, in a February 2015 statement, the Veteran expressed his intent to withdraw from appellate consideration for his claims of entitlement to initial compensable disability ratings for numular eczema and psoriasis and punch biopsy to the left anterior quadriceps.  Therefore, there remain no allegations of errors of fact or law for appellate consideration of these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.  38 U.S.C.A. § 7105.


ORDER

Entitlement to an initial compensable disability rating for numular eczema and psoriasis is dismissed.

Entitlement to an initial compensable disability rating for punch biopsy to the left anterior quadriceps is dismissed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


